DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16, 22-24, 27 and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, dependent upon claim 13, recites the limitations "the current key" and “the plurality of keys” in lines 2-4.  There is insufficient antecedent basis for these limitations in the claim, given there is no previous mention of a current key or plurality of keys in preceding claims 11 and 13.
Claims 15 and 16 depend from and therefore include the rejection limitations of claim 14.
Claim 22, dependent upon claim 20, recites the limitation "the second performance" in line 1.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of a second performance in preceding claims 19 and 20.
Claims 23 and 24 depend from and therefore include the rejection limitations of claim 22.
Claim 27 recites the limitation "the one or more cameras" in line 7.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of one or more cameras.
Claims 29 and 30 depend from and therefore include the rejection limitation of claim 27.
Claim 31, dependent upon claim 30, recites the limitations "the current key" and “the plurality of keys” in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of a current key or plurality of keys in preceding claims 27 and 30.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 11-27 and 29-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by the US patent application publication to Yan et al. (US 2018/0342229) .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In terms of claim 11, Yan et al. teaches a method for assisting a user in practicing a smart musical instrument implemented on a smart device having one or more cameras, one or more processors, and one or more storage devices (see Abstract and paragraphs [0005], [0023], [0024], [0034] and [0040]), the method comprising: obtaining, by the one or more processors, image data associated with at least one portion of a user acquired by the one or more cameras (see paragraph [0058]); obtaining, by the one or more processors, first performance data of the user from the smart musical instrument (see paragraph [0056]), wherein the image data and the 
As for claim 12, Yan et al. teaches the component of the smart musical instrument includes at least one of a plurality of keys or a pedal, and the first performance data includes at least one of: an identity of a current key being pressed, a time of the current key being pressed, a time of the pedal being stepped on, a musical note produced by the current key being pressed, and a musical note produced by the pedal being stepped on (see paragraphs [0029], [0056], [0101] and [0118]).
As for claim 13, Yan et al. teaches identifying second performance data from the image data, the second performance data being associated with at least one portion of 
As for claim 14, Yan et al. teaches the second performance data including current fingering of keys being pressed, wherein current fingering is identified from the image data and compared to reference data to determine whether a match exists (see paragraphs 0077], [0093] and [0138]).
 As for claims 15 and 16, Yan et al. teaches visually generating the reminder (see paragraphs [0043], [0048], [0050], [0077], [0093] and [0102]) and an error (see paragraphs [0127], [0128], [0141] and [0143]). 
As for claim 17, Yan et al. teaches providing a prompt for a reference performance (see paragraph [0122]).
As for claim 18, Yan et al. teaches causing the smart device to display the image data of the user (see paragraphs [0049], [0077], [0097] and [0106]).
In terms of claims 19-26, the same reasoning applied in the rejection of method claims 11-18, mutatis mutandis, applies to the subject-matter of system claims 19-26, given the apparatus is considered inseparable from the method of using the apparatus (please see the discussion of elements and references cited above). Yan et al. further teaches their invention implemented as either a system or method (see paragraph [0002]).
In terms of claims 27 and 29-31, Yan et al. further teaches the method of claims 11-14 implemented as a set of instructions in a non-transitory storage medium of the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        1/13/2022